Case 9:21-cv-80151-DMM Document 14 Entered on FLSD Docket 05/04/2021 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO.: 9:21-cv-80151-DMM

  SURESH VASUDEYAN KUMAR,

                 Plaintiff,
  v.

  KRS GLOBAL BIOTECHNOLGY, INC.,
  and CLEVELAND DIABETES CARE, INC.,

              Defendants.
  _______________________________________/

           RENEWED AND UNOPPOSED MOTION FOR EXTENSION OF TIME
                        TO RESPOND TO COMPLAINT

         Defendants, KRS GLOBAL BIOTECHNOLOGY, INC. and CLEVELAND DIABITES

  CARE, INC. (collectively, “Defendants”), by and through the undersigned counsel hereby file this

  Renewed and Unopposed Motion for an Extension of Time to Respond to the Complaint of

  Plaintiff, Suresh Vasudeyan Kumar (“Plaintiff”), and in support thereof states:

         1.      Defendant, KRS Global Biotechnology, Inc. (“KRS”), was placed into a

  receivership, and was unable to retain counsel or otherwise defend against the instant action in the

  case captioned SummitBridge National Investments VII, LLC v. KRS Global Biotechnology, Inc.,

  Case No. 2021-CA-3530. And, due to its affiliation with Defendant KRS, Cleveland Diabetes

  Care, Inc. was unable to respond to the Complaint either.

         2.      On or about April 27, 2021, an Agreed Motion to Terminate Receivership was filed,

  permitting Defendants to retain the undersigned counsel.

         3.      Unfortunately, however, the undersigned needs additional time to investigate the

  facts and circumstances concerning the instant case.
Case 9:21-cv-80151-DMM Document 14 Entered on FLSD Docket 05/04/2021 Page 2 of 3




         4.      As a result, the undersigned requests an extension of time, up through and including

  May 14, 2021 to respond to the Complaint.

         5.      Undersigned counsel has conferred with counsel for Plaintiff, Christine Tomasello,

  who has stated that Plaintiff has no objection to the requested 10 calendar day extension of time.

         WHEREFORE, Defendants respectfully request that the Court enter an Order: (i) Granting

  the Unopposed Motion; (ii) Extending the time for Defendants to respond to the Complaint, up

  through and including May 14, 2021; and (iii) Granting such further relief as the Court deems just

  and proper.

                                               Respectfully submitted,

                                               MILLENNIAL LAW, INC.
                                               Attorneys for Defendants
                                               501 E. Las Olas Blvd Ste 200/308
                                               Fort Lauderdale Fl 33301
                                               Phone: 954-271-2719

                                               By: s/ Zachary P. Hyman
                                                      Zachary P. Hyman
                                                      Florida Bar No. 98581
                                                      zach@millenniallaw.com
                                                      millenniallawforms@gmail.com
                                                      jessica@millenniallaw.com

                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 4th day of May, 2021, the foregoing was filed using

  the Court’s CM/ECF system which sent notice of electronic filing to the parties listed in the

  attached Service List.

                                               By: s/ Zachary P. Hyman
                                                      Zachary P. Hyman




                                                  2
Case 9:21-cv-80151-DMM Document 14 Entered on FLSD Docket 05/04/2021 Page 3 of 3




                                   Service List

  Christine Marie Tomasello
  10299 Southern Boulevard
  Ste Unit #212451
  Royal Palm Beach, FL 33411
  561-755-7090
  Fax: 561-799-4050
  Email: ctomaselloesq@gmail.com
  Attorney for Plaintiff




                                        3
